 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   AILEEN RIZO,                                        Case No. 1:14-cv-00423-SAB

11                  Plaintiff,                           ORDER VACATING SCHEDULING
                                                         CONFERENCE
12          v.

13   FRESNO COUNTY OFFICE OF
     EDUCATION,
14
                    Defendant.
15

16          Currently a status conference is set for April 2, 2019, to address the status of the writ of

17 certiorari has been filed with the United States Supreme Court. On February 25, 2019, the

18 Supreme Court issued a decision vacating the decision of the Ninth Circuit Court of Appeals and

19 remanding the matter for further decision. Yovino v. Rizo, 586 U.S. ___, No. 18-227 (Feb. 25,
20 2019) (per curiam). Accordingly, the status conference in this matter is HEREBY VACATED

21 and the parties shall notify the Court in writing within fourteen (14) days of the Ninth Circuit

22 Court of Appeals issuing a decision in this matter.

23
     IT IS SO ORDERED.
24

25 Dated:     February 26, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
